EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Lewis on 5/19/2022.
The application has been amended as follows: 
Claim 1, line 20, delete “of the device” between “stimulation member” and “to the nasal cavity”.
Claim 2, line 1, replace, “device” with --system--.
Claim 10, lines 4-5, delete “such as in the range 90 to 105 mbar” between “120 mbar” and “.”.
Claim 11, line 15, delete “of the device” between “stimulation member” and “to the nasal cavity”.
Claim 12, line 2, replace “tubular structure” with --expansion member--
Claim 13, line 2, replace “tubular structure” with --expansion member--.
Claim 13, line 3, replace “tubular structure, wherein a cross section of the tubular structure” with --expansion member, wherein a cross section of the expansion member--.
Claim 14, line 2, replace “tubular structure” with --expansion member--.
Claim 17, line 3, replace “regulating module” with --regulating modules--.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,579,247 and 10,758,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, Juto (2010/0274164) discloses a system for treatment of a headache disorder in a human subject, comprising at least one expandable stimulation member (2) being arrangable in a first state wherein the stimulation member (2) can be introduced into the nasal cavity of a human subject (fig 3a, para [0112]), and in a second expanded state in which the stimulation member has larger volume than in the first state  (fig 3c, para [0112]), wherein the stimulation member (2) comprises one anterior stimulating portion (proximal end of stimulation member) that in said second expanded state is arranged to abut against tissue of the anterior part of the nasal cavity and to impart vibrations to said part of the nasal cavity, and one posterior stimulating portion (distal end of stimulation member) that in said expanded second state is arranged to abut against tissue of the posterior part of the nasal cavity and to impart vibrations to said part of the nasal cavity is vibrated within the nasal cavity and can achieve stimulation far back in the palate) (para [0078]); and wherein the system further comprises at least one of a frequency regulating module (vibration means) arranged to adjust the frequency of the vibrations imparted by the stimulation member of the device to the nasal cavity (brings the stimulation means to vibrate at a frequency of preferably 1-5000 Hz, more preferably 10-100 Hz, more preferably 30-70 Hz, and most preferably 35-60 Hz) (para [0019]); an amplitude regulating module arranged to adjust the amplitude of the vibrations imparted by the stimulation member to the nasal cavity (amplitude can be controlled to between approximately 0.05 mm and approximately 20 mm, and therefore the device includes an amplitude regulating module to allow the amplitude to be controlled) (para [0106]), and a pressure regulating module arranged to adjust the pressure at which the stimulation member abuts the tissue of the nasal cavity (air pressure can be varied in a controlled manner within a pressure interval of 0-100 cm water, and therefore the device includes a pressure regulating module to allow the air pressure to be varied) (para [0153]); Isham (2008/0300619) in figs 5-6 teaches an inflation balloon catheter including a stimulation member (14) (balloon) arranged for inflation to provide pressure to a body cavity and at least one expansion member (12) (shaft) provided with a channel (hollow interior of shaft (12)) having a plurality of openings (48) (holes) in a staggered arrangement arranged for fluid communication with the stimulation member (14) (para [0054]); and Shalev et al (2004/0220644) teaches a method of treating a human subject by mechanical stimulation (vibration) of the sphenopalatine ganglion (SPG) (para [0064]) for treating headache.  However, neither Juto, Isham, nor Shalev, either alone or in combination, teach the anterior stimulating portion is connected to a first expansion member for expansion of the anterior stimulation portion, the first expansion member comprises a first channel for supply of fluid to the anterior stimulating portion which defines at least part of the first chamber for comprising fluid, and the posterior stimulating portion is connected to a second expansion member for expansion of the posterior stimulating portion, the second expansion member comprises a second channel for supply of fluid to the posterior stimulating portion which defines at least part of a second chamber for comprising fluid, wherein the first and second expansion members shares a common housing as recited in claim 1, or a bending stiffness of the expansion member in a first direction perpendicular to a longitudinal direction of the expansion member is different from a bending stiffness in a second direction perpendicular to said first direction and to the longitudinal direction of the expansion member as recited in claim 11.  Therefore, claims 1-20 have been found to be allowable, since any conclusion of obviousness would be considered to be based on improper hindsight, using knowledge gleaned only from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785